Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18, 21, 22 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 7/6/21, Applicant amended the independent claims new features.  And, Applicant’s Remarks address this new feature.  See the 103 rejection below with the same prior art but with new citations and motivation to see how the prior art combination renders this feature obvious.  Also, the amended dependent claim 2 is addressed below with new citations and motivation.
Also, Applicant’s 9/17/20 claim amendments and remarks are considered substantive to pass 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Sugasawa (20130231992) in view of Poloniewicz (20020047047) in further view of Sasahara (20170017944).	
Claims 1, 8, 9.  Examiner notes Applicant Spec at Fig. 2, 9 and [34-36].   Sugasawa discloses an information processing apparatus comprising:
at least one memory configured to store one or more instructions (Fig. 1); and
at least one processor configured to execute the one or more instructions to:
acquire data of an image (Fig. 1, 2);
recognize a product in the image by using the data of the image (Figs. 1, 2, 8, 12);
recognize, using a feature value of an exterior of at least one of a payment media and the data of the image and point accumulation media used to accumulate a point in accordance with payment which are registered in the at least one memory, at least one  medium in the image, wherein the at least one medium in the image comprises a payment medium.  Sugasawa also discloses a point accumulation object, or both a payment medium in the image and a point accumulation object (reads cards at [41, 43], also note both money/payment cards and point cards at [41]; also, based on the Applicant’s dependent claims below, the payment media can be a coupon or voucher, see Sugasawa for recognizing in the image coupons for use at [3, 34, 38] and also making a purchase using the coupons [19]; also see voucher at [3, 50]).  While 
Sugasawa further discloses wherein the at least one of a payment medium and a point accumulation medium is placed on a placement platform (Fig. 2, “[39]… Further, a commodity placing table 30 for holding an unsettled commodity is configured on one side of the main body 2, and a commodity placing table 31 for holding a settled commodity is configured on the other side of the main body 2.”; and a coupon/purchase instrument can be placed on the placement platform , “[34]… The object recognition unit recognizes whether the object recognized by the image recognition unit is a commodity or a coupon.”).

Sugasawa does not explicitly disclose display an image indicating a location at which the at least one medium is placed on the placement platform (see Applicant Spec at [114]).  However, Poloniewicz discloses scanning with a camera purchasing info from a card [40] and further discloses display an image indicating a location at which the at least one of a payment medium and a point accumulation medium is placed on the placement platform (Figs. 4a, 4b;   “[0040] Upon receiving a signal by a customer that all items have been scanned, the projection pattern can be changed, such as to the pattern shown in FIG. 4B which instructs the user to place their card in a specified location.”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Poloniewicz scanning a card image and showing where to place the card to Sugasawa’s cameras and card purchases.  One would have been motivated to do this in order to better assist card purchases.
Sugasawa further discloses perform the payment process using the recognition result ([19, 41, 43]). and
recognize both of the product and the at least one medium (Fig. 8 for product and coupon recognition; [19, 41, 43] for payment and point recognition).   Sugasawa does not explicitly disclose when the image includes both of the product and the at least one medium.  However, Sugasawa discloses recognizing with images both products and coupons  (Figs. 8, 12, 16).  And, Applicant’s dependent claims show that the payment medium can be coupons/vouchers.  And, Sasahara discloses multiple items to 
Claim 2.    Sugasawa discloses payment cards for purchasing [41, 43].  Sugasawa does not explicitly disclose the information processing apparatus according to claim 1 wherein the at least one processor is further configured to: recognize text information in an area in the image in which the at least one medium is shown, wherein the recognizing text information comprises performing a text recognition process selected in accordance with the recognition result of recognizing the at least one medium and perform the payment process using the recognized text information.  However, Poloniewicz discloses recognizing that a card is on the surface and scanning the image and extracting or converting the image into credit card numbers that can be used to make the purchase ([17, 18, 39, 40], Figs. 4a, 4b; and [18] shows a database that connects credit card numbers and images; and [40] shows that the data like numbers and expiration date is sent for processing and payment).  So, the extraction preceding, as seen in Poloniewicz [40], is interpreted as taking an image, and extracting the text from it with a text recognition process such that the text data itself can be send and processed for payment.  Hence, the extracting is interpreted as a text recognition process.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Poloniewicz card image to text for processing and purchasing to Sugasawa card for processing and purchasing.  One would have been motivated to do this in order to better process and purchase with cards.  
Claim 3.    The prior art further discloses the information processing apparatus according to claim 2, wherein the same design is put on the same kind of payment medium in a viewable manner, and unique specific information is attached to each of a plurality of payment media of the same kind in a viewable manner, wherein a feature value of the design of each kind of payment medium is registered in the at least one memory, wherein the at least one processor is further configured to: recognize the kind 
Claim 4.    Sugasawa further discloses the information processing apparatus according to claim 1, wherein the payment medium is a voucher of a predetermined amount and a design depending on an amount is put thereon in a viewable manner, wherein a feature value of each design depending on the amount is registered in the at least one memory, and wherein the at least one processor is further configured to recognize the voucher of the predetermined amount (see voucher at [3, 50]; see coupon and Sugasawa above).
Claim 5.    Sugasawa further discloses the information processing apparatus according to claim 2, wherein the payment medium is a voucher of a predetermined amount, the same design is put thereon in a viewable manner irrespective of an amount, and the amount is attached in a viewable manner, wherein a feature value of the design is registered in the at least one memory, wherein the at least one processor is further configured to recognize the voucher and the amount (see voucher at [3, 50]; see coupon and Sugasawa above).
Claim 6.    Sugasawa further discloses the information processing apparatus according to claim 1, wherein the payment medium is a discount coupon and a design depending on discount content is put thereon in a viewable manner, wherein a feature value of each design depending on the discount content is registered in the at least one memory, and wherein the at least one processor is further configured to recognize the discount coupon of predetermined discount content (see coupon and Sugasawa above).

Claim 10.    Sugasawa further discloses the information processing apparatus according to claim 2, wherein the same design is put on the same kind of point accumulation medium in a viewable manner, and unique specific information is attached to each of a plurality of point accumulation media of the same kind in a viewable manner, wherein a feature value of the design of each kind of point accumulation medium is registered in the at least one memory, wherein the at least one processor is further configured to recognize the kind of the point accumulation medium and the specific information (see point card at [41, 43]).
Claim 11.    Sugasawa further discloses the information processing apparatus according to claim 4, wherein the at least one processor is further configured to: subtract the amount of the gift voucher from a sum of registered payment amounts of products to calculate a balance amount; and display the balance amount on the customer display (see voucher at [3, 50]; see coupon and Sugasawa above).
Claim 12.    Sugasawa further discloses the information processing apparatus according to claim 5, wherein the at least one processor is further configured to: subtract the amount of the gift voucher from a sum of registered payment amounts of 
Claim 13.    Sugasawa further discloses the information processing apparatus according to claim 6, wherein the at least one processor is further configured to: subtract the amount of the gift voucher from a sum of registered payment amounts of products to calculate a balance amount; and display the balance amount on the customer display (see voucher at [3, 50]; see coupon and Sugasawa above).
Claim 14.    Sugasawa does not explicitly disclose the information processing apparatus according to claim 2, wherein the at least one processor is further configured to: recognize valid periods of the payment medium or the point accumulation medium by using the recognized text information; and display information indicating overdue on the customer display, when the recognized valid period is overdue.  However, Sugasawa discloses valid periods for the coupons (see period at [38, 113])  and indicating the current date and time [43].  And, Poloniewicz further discloses validity verification at [42] and expiration dates related to purchasing medium [40].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add valid time periods/expiration dates and notices to Sugasawa’s coupons with time periods.  One would have been motivated to do this in order to better use coupons in a timely manner.
Claim 15.    Sugasawa does not explicitly disclose the information processing apparatus according to claim 3, wherein the at least one processor is further configured to: recognize valid periods of the payment medium or the point accumulation medium by using the recognized text information; and display information indicating overdue on the 
Claim 16.    Sugasawa does not explicitly disclose the information processing apparatus according to claim 6, wherein the at least one processor is further configured to: recognize valid periods of the recognized discount coupons by using the recognition result; and display information indicating overdue on the customer display, when the recognized valid period is overdue.  However, Sugasawa discloses valid periods for the coupons (see period at [38, 113]) and indicating the current date and time [43].  And, Poloniewicz further discloses validity verification at [42] and expiration dates related to purchasing medium [40].   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add valid time periods and notices to Sugasawa’s coupons with time periods.  One would have been motivated to do this in order to better use coupons in a timely manner.
Claim 17. Sugasawa does not explicitly disclose the information processing apparatus according to claim 7, wherein the at least one processor is further configured to: recognize valid periods of the recognized discount coupons by using the recognition result; and display information indicating overdue on the customer display, when the recognized valid period is overdue.  However, Sugasawa discloses valid periods for the 
Claim 18.    Sugasawa further discloses the information processing apparatus according to claim 1,wherein the at least one processor is further configured to output a guide for placing the medium using text information (see screen at Fig. 2, 11, 22).
Claim 21.    The prior art further discloses the information processing apparatus according to claim 1, wherein the displayed image includes a text indication (see Poloniewicz [17, 18, 39, 40], Figs. 4a, 4b, and the motivation is the same as already provided ).
Claim 22.    The prior art further discloses the information processing apparatus according to claim 1, wherein the displayed image is changed according to the at least one of the payment medium and the point accumulation medium (see Poloniewicz [17, 18, 39, 40], Figs. 4a, 4b, and the image changes from one of items to one of cards as seen in Figs. 4a changing to Fig. 4b;  and the motivation is the same as already provided).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sasahara shows multiple items recognized in one image.; Yamanaka [51, 82, 94], Fig. 10 image of card, [48]; Jiang 20150139529 image of card; Suzuki 9216596  image of card det45; Naito 488 [73] image of discount coupon.
Sasahara discloses  a projector at   [0050] ; Werden Sharp Molisimo all disclose checkout and projectors. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.